Citation Nr: 0731820	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-40 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a low back strain.

3.  Entitlement to service connection for a right shoulder 
strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1992 to October 
1998.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board addresses the claim of entitlement to service 
connection for a low back strain in the Remand portion of the 
decision below and REMANDS that claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have residuals of a right 
ankle sprain.

3.  The veteran does not currently have a right shoulder 
strain.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle sprain were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A right shoulder strain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated March 2003, before 
initially deciding those claims in a rating decision dated 
May 2003.  The timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the notice letter, the RO acknowledged the claims 
being decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of the VCAA and VA's duty 
to assist, and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the claims being 
decided and the evidence it was responsible for securing.  
The RO noted that it would make reasonable efforts to assist 
the veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA all requested evidence and 
information.   

The content of such notice does not reflect compliance with 
the requirements of the law as found by the Court in 
Dingess/Hartman.  However, remanding the claims for 
additional notice is not necessary.  As explained below, with 
regard to the claims being decided, service connection may 
not be granted.  Therefore, any question involving what 
disability rating or effective date to assign a grant of 
service connection is moot.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to these claims, 
including service medical records and post-service private 
treatment records.  The veteran does not now claim that there 
is any outstanding evidence for VA to secure in support of 
the claims being decided.    

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him a VA 
examination, during which an examiner addressed whether the 
claimed disabilities existed.  Since then, the veteran has 
not alleged that the report of this examination is inadequate 
to decide the claims now at issue in this decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
residuals of a right ankle sprain and a right shoulder 
strain.  According to his written statements submitted during 
the course of this appeal, he began to experience right ankle 
and right shoulder pain in service, which has worsened since 
discharge.  Allegedly, he reported such pain during service, 
but medical personnel did not believe him; moreover, due to 
prohibitive costs, since discharge he has not wanted to seek 
frequent treatment.  

According to the veteran's spouse's written statement, dated 
November 2004, the pain the veteran now experiences results 
from in-service injuries to the joints and affects the 
veteran's ability to function.  Allegedly, the veteran rarely 
discusses such pain as he is a proud man, who does not like 
to complain. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The veteran's service medical records confirm that, during 
service, the veteran was treated for right ankle and right 
shoulder complaints.  More specifically, in October 1994, the 
veteran injured his right ankle playing football.  Medical 
personnel noted a possible small anterior avulsion fracture, 
but x-rays showed a normal right ankle.  This injury 
necessitated the use of a splint and prompted medical 
personnel to recommend limited duty for approximately one 
month.  In April 1997, the veteran strained his right 
shoulder after engaging in multiple physical activities 
during the weekend.  Medical personnel recommended limited 
duty for one week.  On separation examination conducted in 
August 1998, the veteran reported a broken right ankle 
playing football and residuals of the right shoulder injury, 
including aching and grinding after heavy exercise.  The 
examiner noted clinically normal upper and lower extremities 
and feet. 

Following discharge, the veteran sought treatment for a 
variety of medical complaints, none of which involved his 
right ankle or right shoulder and, during treatment visits, 
no treatment provider diagnosed a right ankle or right 
shoulder disability.  The veteran also underwent a VA 
examination, but the VA examiner did not diagnose a right 
ankle or right shoulder disability.  Rather, during that 
examination, conducted in April 2003, the examiner found that 
the veteran's right ankle and right shoulder were normal.  He 
based this finding on x-rays showing no abnormalities and an 
absence of objective clinical evidence of right ankle and 
right shoulder abnormalities.  

The veteran has submitted no evidence other than his own 
assertions establishing that he currently has right ankle and 
right shoulder disabilities.  These assertions are 
insufficient to establish the current disability element of a 
service connection claim as the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge to diagnose a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In the absence of competent medical evidence of right ankle 
and right shoulder disabilities, the Board concludes that 
residuals of a right ankle sprain and a right shoulder strain 
were not incurred in or aggravated by service.  In deciding 
these claims, the Board considered whether the veteran was 
entitled to the benefit of the doubt in the resolution 
thereof.  However, as a preponderance of the evidence is 
against each claim, the doctrine is not for application and 
the claims must be denied.  


ORDER

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for a right shoulder strain is denied.


REMAND

The veteran claims entitlement to service connection for a 
low back strain.  Additional action is necessary before the 
Board decides this claim.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claim being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating this claim 
would therefore prejudice the veteran in the disposition 
thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the claim being remanded is 
necessary.  VA afforded the veteran an examination during the 
course of this appeal.  However, the report of that 
examination is insufficient to decide this claim.  Therein, 
the VA examiner indicated that the veteran's low back was 
normal and refrained from diagnosing a back disability.  
However, since then, the veteran has submitted private 
medical evidence showing recent treatment for back complaints 
and diagnoses of a back disability.  Given this fact, another 
examination is necessary so that an examiner can offer an 
opinion as to the etiology of the disability.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a low back 
disability.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any low back disability 
that is present and opine whether 
such disability is at least as 
likely as not related to the 
veteran's active service, including 
documented in-service low back 
complaints; and

b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the remanded claim.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


